This action by the plaintiffs, suing on behalf of themselves and all other persons in like situation who may come in and share in the costs and expenses of the suit, was commenced in the Court of Common Pleas for Dillon County, February 4, 1930, against the defendants, for the purpose of recovering the amount of certain checks alleged to have been drawn by J. N. Hargrove, deceased, upon Marion National Bank, a defendant herein, which checks the said bank refused to pay. Issues being joined, the case was referred by his Honor, Judge E.C. Dennis, to A.B. Jordan, master, to take the testimony and report the same to the Court. Thereafter, the matter was heard on the testimony taken before the master *Page 201 
by his Honor, Judge C.C. Featherstone, at Dillon, S.C. April, 1931. The decree of his Honor, Judge Featherstone, finding in favor of the plaintiffs as against both defendants and in favor of the defendant Marion National Bank, as against the defendant J.H. McLaurin, administrator of the estate of J.N. Hargrove, deceased, was filed May 2, 1931. From this decree both of the defendants have appealed to this Court.
The facts in the case are fully stated in the Circuit Judge's decree, and the law applicable thereto fully discussed. I am satisfied with the conclusion reached in said decree, and fully concur therein.
In my opinion all of the exceptions should be overruled and the decree of the Circuit Judge affirmed.
                 ORDER ON PETITION FOR REHEARING